DENY; and Opinion Filed August 7, 2017.




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-17-00668-CV

                            IN RE DAVID C. PETRUSKA, Relator

                   Original Proceeding from the County Court at Law No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. CC-14-03303-B

                              MEMORANDUM OPINION
                          Before Justices Francis, Brown, and Whitehill
                                   Opinion by Justice Brown
       Before the Court is relator’s June 14, 2017 petition for writ of mandamus. In this original

proceeding, relator complains the trial court abused its discretion by denying his motion for real

party in interest to submit to a psychological examination by relator’s expert. To be entitled to

mandamus relief, a relator must show both that the trial court has clearly abused its discretion

and that relator has no adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124,

135–36 (Tex. 2004) (orig. proceeding). Based on the record before us, we conclude relator has

not shown he is entitled to the relief requested.
       Accordingly, we deny relator’s petition for writ of mandamus. See TEX. R. APP. P.

52.8(a).




                                                /Ada Brown/
                                                ADA BROWN
                                                JUSTICE



170668F.P05




                                          –2–